DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/485,605 on November 1, 2022. Please note Claims 1 and 5-28 are pending and have been examined. Please note Claims 9-14 and 16-20 have been withdrawn in light of an earliest restriction requirement.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-8 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu
( CN 108874220 A ) / ( TW 201947381 ) (for reference, these two documents are in the same family), translated copies of which has been provided with this Office Action. Please note the CN reference is already cited in the Information Disclosure Statement, filed on June 22, 2022.

	Chu teaches in Claim 1:
	A display device ( Page 11, Figure 1 discloses a touch display device 100 ), comprising: 
a display unit comprising a plurality of emission areas which emit light ( Page 11, Figure 1 discloses a display panel 110 which can be a self-luminous type display or a non-self luminous type display with a backlight. In either type, there are pixels which emit light ); and 
a plurality of touch electrodes disposed on the display unit to detect a touch input ( Page 11, Figure 1 discloses a touch layer 120 disposed on the display panel 110 and which can detect input provided to cover plate 140 ), 
wherein at least some of the touch electrodes include a code pattern part comprising a plurality of code patterns that include cutouts corresponding to location information ( Page 13, Figures 2 and 3A-3E discloses location identification code which can have a plurality of arrangements. Namely, a coordinate algorithm identifies a code unit at various locations to identify a location coordinate. Page 12 discloses position-coded geometric (read different geometries as examples of cutouts) patterns which can include various shapes, such as an arc (3A), line segment (3B), circles (3C), etc. Please interpret the different shapes/geometries as examples of cutouts as this changes the pattern aspects. Furthermore, these patterns are distributed in a touch metal grid/mesh layer 124 ),
	wherein the touch electrodes are formed in a mesh shape in a plan view and surround at least one of the emission areas ( Figure 1, Page 12 discloses the touch layer 120 includes a touch metal grid/mesh layer 124 and as noted above, this is overlaid on top of the display, i.e. surrounds ),
	wherein the code pattern part further comprises: 
a reference point, which is used to identify the code pattern part; wherein the reference point corresponds to a cutout between intersecting touch electrodes; a first reference line extending in a first direction from the reference point; and a second reference line extending in a second direction intersecting the first direction, from the reference point, and the code patterns are disposed in an area defined by the first and second reference lines, the area including a plurality of rows and a plurality of columns ( Figures 3A-3E, Pages 12-13 disclose that there are five position identification code units respectively representing the codes as (0000), (1000), (0100), (0010) and (0001). These codes are based on the patterns as shown in each of these figures. Respectfully, the patterns are different in how the first metal grid lines 121 and second metal grid lines 122 and these are relative to the pattern particulars, which establish a unique pattern. See the differences between each of Figures 3A-3E and it is clear that the grid lines differ from/at a reference point. For clarity, a reference point is interpreted as shown below as an area between the metal grid lines, i.e. a cutout between intersecting touch electrodes. Several of the figures, such as Figure 3C, show a middle part where there is no mesh line and in general, the figures show various codes relative to the middle/reference point. Respectfully, a reference point is broad and arbitrary and needs additional definition. Furthermore, a first reference line and a second reference line have been identified and it is clear they intersect. Please note the similarities between this and Applicant’s Figure 9 with regards to reference point RP, first reference line HRL and second reference line VRL. As for the plurality of rows and columns, please note the touch layer 124, shown in Figure 1, is made of a matrix of rows and columns ), and 
	the touch electrodes are not physically connected to each other in the reference point. ( As shown below, the mesh lines do not physical connect at the interpreted reference point. This is true for several of the figures which show different geometric shapes, etc )


    PNG
    media_image1.png
    555
    886
    media_image1.png
    Greyscale


	Chu teaches in Claim 5:
	The display device of claim 1, wherein the first reference line is extended from the reference point along a plurality of intersection points of the touch electrode that are arranged in the first direction. ( Pages 12-13, Figures 3A-3E show the unique patterns. For example, Figure 3A, comparing code (0000) to code (1000) shows where the cutout is, at 126A (an example of the positioned coded geometry). This is affected in the direction of metal grid 121 (see code (1000). Furthermore, please note the annotated drawing above which extends through the first direction and intersecting many touch electrodes (intersections between 121 and 122 is repeated) )

	Chu teaches in Claim 6:
	The display device of claim 1, wherein the second reference line is extended from the reference point along a plurality of intersection points of the touch electrodes that are arranged in the second direction. ( Pages 12-13, Figures 3A-3E show the unique patterns. For example, Figure 3A, comparing code (1000) to code (0100) shows where the cutout is, at 126A (an example of the positioned coded geometry). This is affected in the direction of metal grid 122 (see code (0100). Furthermore, please note the annotated drawing above which extends through the first direction and intersecting many touch electrodes (intersections between 121 and 122 is repeated)  )

	Chu teaches in Claim 7:
	The display device of claim 1, wherein each of the code patterns corresponds to an intersection between the at least some of the touch electrodes, and a directional location corresponding to the cutout corresponds to a predefined data code associated with the location information. ( Pages 12-13, Figure 3C disclose a more clear example of the intersection between 121 and 122 (comparing to Figure 3A, for example). This intersection, and its unique particulars (which can be seen comparing the codes of Figure 3C), corresponds to different codes, one of five, depending on the cutout. Again, Chu teaches of position-coded geometry associating a particular shaping with its own respective code (read as corresponds to a predefined data code) )

	Chu teaches in Claim 8:
	The display device of claim 7, wherein at least one of the code patterns does not include a cutout such that the at least one code pattern does not have a data code value. ( Pages 12-13, Figures 3A-3C disclose that for some codes, such as some of the (0000) ones, there is no cutout and the assigned code reflects that. Furthermore, this can be seen from a careful analysis of Figure 2 in which the code (0000) is applied at certain locations )

	Chu teaches in Claim 21:
	A touch input system ( Page 11, Figure 1 discloses a touch display device 100 ), comprising: 
a display device for displaying an image ( Page 11, Figure 1 discloses a display panel 110 which can be a self-luminous type display or a non-self luminous type display with a backlight. In either type, there are pixels which emit light ); and 
a touch input device for entering a touch input to the display device ( Page 11, Figure 1 discloses a touch layer 120 disposed on the display panel 110 and which can detect input provided to cover plate 140 ), wherein the display device comprises: 
a display unit comprising a plurality of emission areas that emit light ( As noted above, the display panel can emit light ); and 
a plurality of touch electrodes disposed on the display unit to detect the touch input ( Page 11, Figure 1 discloses details on the metal gridlines 121 and 122, within grid layer 124, which are used to detect touch information ), 
at least some of the touch electrodes include a code pattern part comprising a plurality of code patterns having cutouts corresponding to location information ( Page 13, Figures 2 and 3A-3E discloses location identification code which can have a plurality of arrangements. Namely, a coordinate algorithm identifies a code unit at various locations to identify a location coordinate. Page 12 discloses position-coded geometric (read different geometries as examples of cutouts) patterns which can include various shapes, such as an arc (3A), line segment (3B), circles (3C), etc. Please interpret the different shapes/geometries as examples of cutouts as this changes the pattern aspects. Furthermore, these patterns are distributed in a touch metal grid/mesh layer 124 ), and 
the touch input device is configured to capture an image of the code patterns, convert the code patterns into predefined data codes, and transmit coordinate data that consists of the data codes to the display device ( Page 12 discloses an image reading unit 220 and image decoding unit 300 which, together, can capture images of the mesh layer 124 and position-coded geometric patterns 126. Afterwards, the images can be decoded to obtain a touch position (read as a data code as a function associated with the touch location can be executed) ),
wherein the touch electrodes are formed in a mesh shape in a plan view and surround at least one of the emission areas ( Figure 1, Page 12 discloses the touch layer 120 includes a touch metal grid/mesh layer 124 and as noted above, this is overlaid on top of the display, i.e. surrounds ),
	wherein the code pattern part further comprises: 
a reference point, which is used to identify the code pattern part; wherein the reference point corresponds to a cutout between intersecting touch electrodes; a first reference line extending in a first direction from the reference point; and a second reference line extending in a second direction intersecting the first direction, from the reference point, and the code patterns are disposed in an area defined by the first and second reference lines, the area including a plurality of rows and a plurality of columns ( Figures 3A-3E, Pages 12-13 disclose that there are five position identification code units respectively representing the codes as (0000), (1000), (0100), (0010) and (0001). These codes are based on the patterns as shown in each of these figures. Respectfully, the patterns are different in how the first metal grid lines 121 and second metal grid lines 122 and these are relative to the pattern particulars, which establish a unique pattern. See the differences between each of Figures 3A-3E and it is clear that the grid lines differ from/at a reference point. For clarity, a reference point is interpreted as shown below as an area between the metal grid lines, i.e. a cutout between intersecting touch electrodes. Several of the figures, such as Figure 3C, show a middle part where there is no mesh line and in general, the figures show various codes relative to the middle/reference point. Respectfully, a reference point is broad and arbitrary and needs additional definition. Furthermore, a first reference line and a second reference line have been identified and it is clear they intersect. Please note the similarities between this and Applicant’s Figure 9 with regards to reference point RP, first reference line HRL and second reference line VRL. As for the plurality of rows and columns, please note the touch layer 124, shown in Figure 1, is made of a matrix of rows and columns ), and 
	the touch electrodes are not physically connected to each other in the reference point. ( As shown below, the mesh lines do not physical connect at the interpreted reference point. This is true for several of the figures which show different geometric shapes, etc )


    PNG
    media_image1.png
    555
    886
    media_image1.png
    Greyscale




	Chu teaches in Claim 22:
	The touch input system of claim 21, wherein the touch input device comprises: 
a camera for capturing an image of the code patterns ( Page 12 discloses the image reading unit 220 is a charge-coupled device, i.e. a camera ); 
a processor for converting the code patterns into the predefined data codes by analyzing the captured image of the code patterns and generating coordinate data that consists of the data codes ( Page 12 discloses details on the image decoding unit 300, namely, being a processing unit which can decode the images acquired by the image reading unit 220 ); and 
a communication module for transmitting the coordinate data to the display device. ( It is clear that after decoding that the processor will execute the touch location and initiate a change in the display (again, integrated with the touch screen), so that the user’s input, at the coordinate, can be executed. This execution is clearly transmitted )

	Chu teaches in Claim 23:
	The touch input system of claim 22, wherein the display device further comprises: 
a communication unit for receiving coordinate data from the communication module; and a main processor for generating image data based on the received coordinate data, the display unit displays an image based on the image data. ( Respectfully, the various elements shown in Figure 1, such as 300, etc, act as a processor to decode the touch inputs and then affect change on the display. Respectfully, examiner notes the functionality of the display and touch aspects are both performed by some type of processing unit with a communication means to connect to the touch and display aspects )

	Chu teaches in Claim 24:
	A display device ( Page 11, Figure 1 discloses a touch display device 100 ), comprising: 
a display unit comprising a plurality of emission areas which emit light ( Page 11, Figure 1 discloses a display panel 110 which can be a self-luminous type display or a non-self luminous type display with a backlight. In either type, there are pixels which emit light ); and 
a plurality of touch electrodes disposed on the display unit to detect a touch input ( Page 11, Figure 1 discloses a touch layer 120 disposed on the display panel 110 and which can detect input provided to cover plate 140 ), 
wherein a first touch electrode includes a first pattern corresponding to first location information, and a second touch electrode includes a second pattern corresponding to second location information ( Page 13, Figures 2 and 3A-3E discloses location identification code which can have a plurality of arrangements. Namely, a coordinate algorithm identifies a code unit at various locations to identify a location coordinate. Page 12 discloses position-coded geometric (read different geometries as examples of cutouts) patterns which can include various shapes, such as an arc (3A), line segment (3B), circles (3C), etc. Please interpret the different shapes/geometries as examples of cutouts as this changes the pattern aspects. Furthermore, these patterns are distributed in a touch metal grid/mesh layer 124. As Figure 2 shows, there a plurality of touch electrodes shown and the different patterns are shown in Figures 3A-3E. Thus, there are clearly a plurality of touch electrodes with its own pattern and associated location information. To clarify, please note Page 12 which discloses of various configuration including the position-encoded geometric pattern 124 may form a continuous metal mesh structure…may be combined into a plurality of different position identification code units. Also, please note the combination of graphics, such as selected from the group consisting of points, line segments, circles, etc, which are shown in Figures 3A-3E )
	wherein the touch electrodes are formed in a mesh shape in a plan view and surround at least one of the emission areas ( Figure 1, Page 12 discloses the touch layer 120 includes a touch metal grid/mesh layer 124 and as noted above, this is overlaid on top of the display, i.e. surrounds ),
	wherein the code pattern part further comprises: 
a reference point, which is used to identify the code pattern part; wherein the reference point corresponds to a cutout between intersecting touch electrodes; a first reference line extending in a first direction from the reference point; and a second reference line extending in a second direction intersecting the first direction, from the reference point, and the code patterns are disposed in an area defined by the first and second reference lines, the area including a plurality of rows and a plurality of columns ( Figures 3A-3E, Pages 12-13 disclose that there are five position identification code units respectively representing the codes as (0000), (1000), (0100), (0010) and (0001). These codes are based on the patterns as shown in each of these figures. Respectfully, the patterns are different in how the first metal grid lines 121 and second metal grid lines 122 and these are relative to the pattern particulars, which establish a unique pattern. See the differences between each of Figures 3A-3E and it is clear that the grid lines differ from/at a reference point. For clarity, a reference point is interpreted as shown below as an area between the metal grid lines, i.e. a cutout between intersecting touch electrodes. Several of the figures, such as Figure 3C, show a middle part where there is no mesh line and in general, the figures show various codes relative to the middle/reference point. Respectfully, a reference point is broad and arbitrary and needs additional definition. Furthermore, a first reference line and a second reference line have been identified and it is clear they intersect. Please note the similarities between this and Applicant’s Figure 9 with regards to reference point RP, first reference line HRL and second reference line VRL. As for the plurality of rows and columns, please note the touch layer 124, shown in Figure 1, is made of a matrix of rows and columns ), and 
	the touch electrodes are not physically connected to each other in the reference point. ( As shown below, the mesh lines do not physical connect at the interpreted reference point. This is true for several of the figures which show different geometric shapes, etc )


    PNG
    media_image1.png
    555
    886
    media_image1.png
    Greyscale


	Chu teaches in Claim 25:
	The display device of claim 24, wherein the first pattern is different from the second pattern. ( Page 12, Figures 2 and 3A-3E disclose a combination of graphics and selected from the group of options, which are shown in Figures 3A-3E. These show different patterns )

	Chu teaches in Claim 26:
	The display device of claim 24, wherein the first pattern includes a first cut portion of the first touch electrode. ( Pages 12-13, Figures 3A-3E show the unique patterns. For example, Figure 3A, comparing code (0000) to code (1000) shows where the cutout is, at 126A (an example of the positioned coded geometry). This is affected in the direction of metal grid 121 (see code (1000). To clarify, at some location on the touch panel this particular pattern can exist/associate with a first touch electrode )

	Chu teaches in Claim 27:
	The display device of claim 24, wherein the first location information corresponds to a row and column where the first touch electrode is located in a matrix formed by the plurality of touch electrodes. ( Figure 2 shows the layout of a matrix, formed by rows and columns of intersecting touch electrodes )

	Chu teaches in Claim 28:
	The display device of claim 27, wherein the row and column where the first touch electrode is located corresponds to a data code. ( Figure 2, Pages 12-13 disclose that each pattern has a code and a respective location. To clarify, for the interpreted first touch electrode, this would have an associated pattern and code, i.e. corresponding to a data code )

5.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu
( CN 108874220 A ) / ( TW 201947381 ), as applied to Claim 1, further in view of 
Kong et al. ( US 2022/0206615 A1 ).

	As per Claim 15:
	Chu does not explicitly teach of “a substrate; a thin-film transistor layer including a plurality of thin-film transistors disposed on the substrate; a light-emitting element layer disposed on the thin-film transistor layer and including a plurality of light-emitting elements; and an encapsulation layer covering the light-emitting element layer, and the touch electrodes are disposed on the encapsulation layer.”

However, these are well known elements. To emphasize, in the same field of endeavor, touch display systems, Kong teaches:

“a substrate ( Kong, Figure 5, [0130] discloses a substrate 510 ); 
a thin-film transistor layer including a plurality of thin-film transistors disposed on the substrate ( Figure 5, [0130] discloses a plurality of transistor 520 (see the layer on which they are disposed; read as a TFT layer ); 
a light-emitting element layer disposed on the thin-film transistor layer and including a plurality of light-emitting elements ( Figure 5, [0130] discloses an electroluminescent device 530 with an emitting layer and two associated electrodes ); and 
an encapsulation layer covering the light-emitting element layer ( Figure 5, [0130] discloses an encapsulation portion 540 protecting the layer 530 ), and the touch electrodes are disposed on the encapsulation layer ( Figure 5, [0161] discloses a touch panel 120 which is disposed on the encapsulation layer )”

To clarify, Chu teaches of the touch layer disposed over the display panel and the same is taught by Kong, with a focus on the display aspects. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various layers, as taught by Kong, within the display panel of Chu, with the motivation that it is well known to have these layers and some of these layers, such as the encapsulation layer, can prevent or reduce moisture or substances from entering and damaging the light emitting elements, ( Kong, [0156] ).

Response to Arguments
6.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Due to the changes in scope, a more enhanced interpretation of the reference point has been made. Similar to Applicant’s definition in Figure 9, a reference point has been explicitly labeled in the annotated drawing of Figure 1 of Chu. Respectfully, additional details are needed to better distinguish the reference point and the related references lines. As such, they are fairly arbitrary, i.e. a point and lines and Chu teaches in several figures of different graphics and a plurality of codes based on the geometric shape and cutout of mesh lines, relative to each of 121 and 122. As shown, the code is identified relative to a point, which are highlighted and this is interpreted as a reference point.
	Respectfully, as noted above, Applicant needs to better define these limitations to provide more depth.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621